            Case 1:21-cv-00648-AWI-SAB Document 3 Filed 04/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PRINCE PAUL RAYMOND WILLIAMS,                      Case No. 1:21-cv-00648-AWI-SAB

12                  Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                        APPLICATION TO PROCEED IN FORMA
13          v.                                          PAUPERIS

14   COUNTY OF FRESNO, et al.,                          (ECF No. 1)

15                  Defendants.

16

17          Prince Paul Raymond Williams (“Plaintiff”), proceeding pro se in this action, filed an

18 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 on April 19, 2021. (ECF

19 No. 2.) Plaintiff’s application demonstrates entitlement to proceed without prepayment of fees.
20 Notwithstanding this order, the Court does not direct that service be undertaken until the Court

21 screens the complaint in due course and issues its screening order.

22          Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.

23
     IT IS SO ORDERED.
24

25 Dated:     April 20, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
